Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 1 of 19 Page ID
                                 #:1617




                      Exhibit A
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 2 of 19 Page ID
                                 #:1618
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 3 of 19 Page ID
                                 #:1619
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 4 of 19 Page ID
                                 #:1620
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 5 of 19 Page ID
                                 #:1621
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 6 of 19 Page ID
                                 #:1622
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 7 of 19 Page ID
                                 #:1623
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 8 of 19 Page ID
                                 #:1624
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 9 of 19 Page ID
                                 #:1625
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 10 of 19 Page ID
                                  #:1626
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 11 of 19 Page ID
                                  #:1627
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 12 of 19 Page ID
                                  #:1628
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 13 of 19 Page ID
                                  #:1629
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 14 of 19 Page ID
                                  #:1630
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 15 of 19 Page ID
                                  #:1631
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 16 of 19 Page ID
                                  #:1632
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 17 of 19 Page ID
                                  #:1633
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 18 of 19 Page ID
                                  #:1634
Case 2:18-cv-08420-RGK-PJW Document 153-1 Filed 10/09/20 Page 19 of 19 Page ID
                                  #:1635
